               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

LINSEY RIDGDELL                           §                             PLAINTIFF
                                          §
                                          §
v.                                        §        Civil No. 1:18CV373-HSO-JCG
                                          §
                                          §
ALLSTATE INSURANCE COMPANY;               §
J, K, and/or L, any insurance company §
or other entity which provides            §
uninsured or underinsured motorist        §
benefits to Plaintiff, all of whose names §
and legal addresses are presently         §
unknown to the Plaintiff but will be      §
substituted when ascertained,             §
separately and severally                  §                         DEFENDANTS


           MEMORANDUM OPINION AND ORDER GRANTING
      DEFENDANT ALLSTATE INSURANCE COMPANY’S [9] MOTION
     FOR JUDGMENT ON THE PLEADINGS, OR IN THE ALTERNATIVE,
               FOR PARTIAL SUMMARY JUDGMENT

      BEFORE THE COURT is Defendant Allstate Insurance Company’s Motion

[9] for Judgment on the Pleadings, or in the Alternative, for Partial Summary

Judgment. This Motion is fully briefed. After due consideration of the Motion [9],

the record, and relevant legal authority, the Court finds that the Motion [9] should

be granted to the extent it seeks judgment on the pleadings, and Plaintiff’s claims

against Allstate should be dismissed with prejudice.

                                 I. BACKGROUND

A.    Factual Background

      On February 21, 2016, Plaintiff Linsey Ridgdell (“Plaintiff” or “Ridgdell”) was

a passenger in a vehicle driven by her cousin, Summer Davis (“Davis”), in George
                                          1
County, Mississippi, when a second vehicle collided with Davis’s vehicle. See

Compl. [12] at ¶¶ 3, 19. Davis died in the collision, and Plaintiff suffered significant

physical injuries, including a broken sternum, two broken ribs, and a shoulder

injury. Id. at ¶¶ 19-20. Plaintiff incurred medical expenses totaling approximately

$15,000.00. Id. at ¶ 21. According to the Complaint, the collision was caused by the

second vehicle’s driver (the “at-fault driver”), who was under the influence of alcohol

at the time. See id. at ¶¶ 3-4.

       The at-fault driver was insured by Shelter Mutual Insurance Company under

a policy with $25,000.00 in liability limits. Id. at ¶ 4. At the time of the incident,

Plaintiff was covered by a $25,000.00 underinsured motorist policy with her own

insurer, State Farm, as well as by a policy issued to other individuals by Defendant

Allstate Insurance Company (“Defendant” or “Allstate”), which included $50,000.00

total underinsured motorist benefits. Id. at ¶ 7. According to the Complaint, as the

primary underinsured motorist coverage, State Farm’s coverage was set-off by the

at-fault driver’s coverage, leaving only the Allstate underinsured motorist coverage

available to Plaintiff. Id. at ¶ 8.

       The at-fault driver’s insurance company tendered its $25,000.00 limits, and

on July 14, 2016, Plaintiff’s counsel advised Allstate of the tender and “requested

that Allstate promptly buy out the settlement or consent to the settlement,

pursuant to established procedure in Mississippi.” Id. at ¶ 8. According to Plaintiff,

on July 25, 2016, Plaintiff’s counsel again wrote Allstate’s adjuster advising him of

the underlying settlement with the at-fault driver’s insurance company and


                                            2
“requesting a prompt decision on consenting to the underlying settlement.” Id at ¶

10. On October 6, 2016, Plaintiff’s counsel wrote another letter to the adjuster

advising that counsel had “written multiple letters and left multiple phone

messages, but Allstate had not responded to the communications.” Id at ¶ 11.

Plaintiff’s counsel stated that Allstate “had an obligation to investigate claims with

reasonable promptness and make a prompt and realistic evaluation of the claim.”

Id. Counsel also reminded Allstate “of its duty to pay claims that are covered, or to

advise the insured of a valid reason why the claim was denied.” Id. Plaintiff’s

counsel wrote Allstate’s adjuster a final time on October 9, 2016, requesting it

“consent or buy out the underlying settlement, pursuant to Mississippi law.” Id. at

¶ 12.

        According to the Complaint, on January 11, 2017, Allstate made its first offer

of settlement on Plaintiff’s underinsured motorist claim, offering $8,500.00. Six

days later, on January 17, 2017, Plaintiff filed a separate lawsuit against Allstate in

the Circuit Court of George County, Mississippi (the “State Court Case”), seeking

recovery of underinsured motorist benefits.

B.      The State Court Case

        In the complaint in the State Court Case (the “State Court Complaint”),

Plaintiff asserted claims against Allstate for negligence and “willful, wanton, and/or

reckless conduct of the underinsured motorist.” State Court Compl. [9-1] at p. 2-7.

Plaintiff later sought leave from the state court to amend her complaint, see State

Court Mot. [9-2] at 1-2, which was granted pursuant to an agreed order entered on


                                           3
April 30, 2018, see State Court Agreed Order [9-3] at 1. The first amended

complaint was filed in the State Court Case on May 1, 2018. See State Court First

Am. Compl. [9-4] at 1-7. According to Plaintiff, “the only thing the First Amended

Complaint did was change the label of the conduct alleged in Count II from ‘willful,

wanton and/or reckless conduct’ to ‘gross negligence evidencing willful, wanton or

reckless disregard for the safety of others.’” Pl.’s Mem. [16] at 4.

      The State Court Case was tried to a jury from April 30, 2018, until May 1,

2018, and the jury returned a verdict in Plaintiff’s favor in the amount of

$200,000.00. See State Court Final J. [9-6] at 1. Considering the Allstate policy

limits, on May 14, 2018, the state court entered a Final Judgment against Allstate

in the amount of $50,000.00. Id. at 1-2.

C.    The Present Action

      Following the conclusion of the jury trial, Plaintiff filed a separate Complaint

on October 23, 2018, against Allstate in the Circuit Court of George County,

Mississippi. Compl. [1-2] at 1. Allstate removed the case to this Court on

November 26, 2018, invoking diversity jurisdiction pursuant to 28 U.S.C. § 1332.

See Notice of Removal [1] at 1-4.

      In the present case, Plaintiff claims that “Allstate breached its duty to

conduct a prompt and adequate investigation and make a reasonable, good faith

decision based on that investigation.” Compl. [1-2] at ¶ 30. According to the

Complaint,

      Allstate did not have an arguable or legitimate basis of fact or law to not
      pay the policy limits of $50,000 from the time when it knew it knew [sic]

                                            4
       or should have known the facts of the underlying case established
       Linsey’s injuries and damages exceeded the policy limits All [sic] the
       way through the time of the jury verdict in the underlying litigation.
       Allstate’s refusal to pay policy limits constitutes bad faith breach of
       contract and is and was not a genuine pocket book dispute “over the
       value of the Plaintiff’s injuries.”

Id. at ¶ 31. Plaintiff alleges that

       Allstate acted with malice and/or gross negligence in disregard of [her]
       contractual rights in failing to perform a prompt and adequate
       investigation and make a reasonable, good faith decision based on that
       investigation and in failing to offer the policy limits prior to the verdict
       in the underlying litigation.

Id. at ¶ 32. Plaintiff seeks an award of compensatory and punitive damages. Id. at

7.

       Allstate removed the case to this Court on November 26, 2018, invoking the

Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332. See Notice of Removal

[1] at 1-4. Allstate filed its Answer [2] the same day and pled the affirmative

defense of res judicata. See Ans. [2] at 6; see also Fed. R. Civ. P. 8(c)(1).

D.     Allstate’s Motion

       On February 22, 2019, Allstate filed a Motion [9] for Judgment on the

Pleadings, or in the Alternative, for Partial Summary Judgment.1 Allstate argues

that Plaintiff’s claims are barred by the doctrine of res judicata. See Def.’s Mem.

[10] at 8-12. Allstate alternatively argues that, even if any of Plaintiff’s claims are

not barred by res judicata, it is nevertheless entitled to summary judgment on




       1  While the title of Allstate’s Motion is alternatively for “partial” summary
judgment, Allstate has made clear in its briefs that it seeks dismissal of the entire case.
See Def.’s Reply [19] at 1 n.1.
                                               5
grounds that Plaintiff cannot establish the requisite elements of a bad faith claim.

Id. at 12-16.

                                   II. DISCUSSION

A.    Relevant legal authority

1.    Motions for judgment on the pleadings

      In considering Allstate’s Motion pursuant to Federal Rule of Civil Procedure

12(c), the Court has not considered any of the materials in the record, such as the

Affidavit [9-5] of Amanda B. Seymour, that would require the Court to convert the

Motion into one for summary judgment. See U.S. ex rel. Long v. GSDMIdea City,

L.L.C., 798 F.3d 265, 275 (5th Cir. 2015) (“If the district court does not rely on

materials in the record, such as affidavits, it need not convert a motion to dismiss

into one for summary judgment.”); see also Fed. R. Civ. P. 12(d). The Court

therefore considers the relevant legal standard for resolving this Motion pursuant

to Rule 12(c).

      The United States Court of Appeals for the Fifth Circuit has held that the

applicable standard for resolving a Rule 12(c) motion for judgment on the pleadings

is the same as that for a Rule 12(b)(6) motion to dismiss for failure to state a claim.

Bosarge v. Mississippi Bureau of Narcotics, 796 F.3d 435, 439 (5th Cir. 2015). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).




                                            6
      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). A pleading is not

sufficient, however, if it offers mere labels and conclusions, a formulaic recitation of

the elements of a cause of action, or naked assertions devoid of further factual

enhancement. Id.

      In resolving a Rule 12 motion, a court can consider documents attached to the

complaint and publicly available documents without converting the motion to one

for summary judgment under Rule 56. See, e.g., Funk v. Stryker Corp., 631 F.3d

777, 783 (5th Cir. 2011) (holding that, in resolving a Rule 12(b)(6) motion, a district

court can take “appropriate judicial notice of publicly-available documents and

transcripts . . . , which were matters of public record directly relevant to the issue at

hand”); Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th

Cir. 2010) (holding that a court considering a Rule 12(b)(6) motion is “limited to the

complaint, any documents attached to the complaint, and any documents attached

to the motion to dismiss that are central to the claim and referenced by the

complaint”); see also Van Duzer v. U.S. Bank Nat. Ass’n, 582 F. App’x 279, 283 (5th

Cir. 2014) (Rule 12(c) motion).

2.    Res judicata

      Defendant contends that Plaintiff’s claims should be dismissed because they

are barred under the doctrine of res judicata. In this case, the Court sits in

diversity, and the claimed preclusive effect arises from a Mississippi state-court


                                            7
judgment. Because “[a] federal court must give to a state-court judgment the same

preclusive effect as would be given that judgment under the law of the State in

which the judgment was rendered,” Sims v. City of Madisonville, 894 F.3d 632, 644

(5th Cir. 2018) (quoting Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,

81 (1984)), the Court must apply Mississippi law to determine whether res judicata

is applicable, see id.; see also Cox v. Nueces Cty., Texas, 839 F.3d 418, 420-21 (5th

Cir. 2016).

      According to the Mississippi Supreme Court, the doctrine of res judicata is a

public policy doctrine that “[r]eflects the refusal of the law to tolerate a multiplicity

of litigation” and is “designed to avoid the expenses and vexation of attending

multiple lawsuits, conserve judicial resources and foster reliance on judicial action

by minimizing the possibilities of inconsistent decisions.” Clark v. Neese, 262 So. 3d

1117, 1122 (Miss. 2019) (quotations omitted). “[A]ll grounds for . . . recovery that

were available to the parties in the first action, regardless of whether they were

asserted or determined in the prior proceeding, are barred from re-litigation in a

subsequent suit under the doctrine of res judicata.” Gibson v. Williams, Williams &

Montgomery, P.A., 186 So. 3d 836, 844 (Miss. 2016) (quotation omitted). The

purpose of res judicata is “the prevention of claim-splitting.” Ward Gulfport

Properties, L.P. v. Mississippi State Highway Comm’n, 176 So. 3d 789, 794 (Miss.

2015) (quotation omitted).

      Under Mississippi law, in order for res judicata to apply, four identities must

be present: “(1) identity of the subject matter of the action, (2) identity of the cause


                                            8
of action, (3) identity of the parties to the cause of action, and (4) identity of the

quality or character of a person against whom the claim is made.” Clark, 262 So. 3d

at 1122 (quotation omitted). There is also a fifth element, that the prior judgment

must have been an adjudication on the merits. Gibson, 186 So. 3d at 844. The

absence of any of these five elements is fatal to a party’s invocation of res judicata.

Id.

3.     Bad faith claims

       Plaintiff alleges in this case bad faith failure by Allstate to pay her claim, or

bad faith delay in the payment of her claim. In order to prevail on such a claim, a

plaintiff must prove that the insurer lacked a legitimate or arguable reason for the

manner in which it adjusted and paid the claim. See, e.g., Estate of Minor v. United

Servs. Auto. Ass’n, 247 So. 3d 1266, 1269 (Miss. Ct. App. 2017), reh’g denied (Mar. 6,

2018), cert. denied sub nom. Minor v. United Servs. Auto. Ass’n, 247 So. 3d 1265

(Miss. 2018).

       A finding of bad faith requires more than a showing of mere negligence in

performing an investigation. United Servs. Auto. Ass’n (USAA) v. Lisanby, 47 So.

3d 1172, 1178 (Miss. 2010). “The level of negligence in conducting the investigation

must be such that a proper investigation by the insurer would easily adduce

evidence showing its defenses to be without merit.” Id. (quotation omitted). If a

plaintiff succeeds in carrying the “heavy burden” of proving the denial of an

insurance claim was in bad faith, extracontractual damages, such as for emotional

distress and attorneys’ fees, are available. Id. Beyond that, “[a] punitive damages


                                             9
claim should be decided by a jury if 1) there was no arguable or legitimate basis for

denying coverage, and 2) the insurance company acted with malice or gross and

reckless disregard for the rights of the insured.” United States Fid. & Guar. Co. of

Mississippi v. Martin, 998 So. 2d 956, 970 (Miss. 2008).

B.     Analysis

       Having considered the appropriate portions of the record, including the

pleadings and their attached items, as well as the public documents from the State

Court Action, and for the reasons that follow, the Court finds that each of the four

identities for the application of res judicata are present, and that the Complaint

does not contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face. The Court will grant Allstate’s Motion pursuant to

Rule 12(c).

1.     Identity of the subject matter of the action

       This identity involves the “substance of the lawsuit.” Clark, 262 So. 3d at

1123. Where the subject matter of both the federal and state lawsuits is the same

automobile collision, the Mississippi Supreme Court has held that this element of

res judicata is satisfied. Id.

       Here, the subject matter of both actions was the automobile collision which

caused Plaintiff injuries and the obligations placed upon Allstate by virtue of its

status as Plaintiff’s underinsured motorist carrier. The subject matter also involved

Allstate’s responsibility for any actions it took contrary to its obligations under the

insurance policy. Simply put, the subject matter of the actions is the same.


                                           10
2.    Identity of the cause of action

      “This identity requires the ‘cause of action’ in both suits to be the same.”

Clark, 262 So. 3d at 1123. The Mississippi Supreme Court defines “cause of action”

as the “underlying facts and circumstances upon which a claim has been brought.”

Id. Where a person has a choice of more than one theory of recovery for a given

wrong, he or she “may not assert them serially in successive actions but must

advance all at once on pain of the bar of res judicata.” Id.

      The Mississippi Supreme Court takes a “transactional approach to determine

whether the identity of the cause-of-action requirement is met.” Id. This approach

instructs courts to look beyond the legal bases asserted and “rely more on the

factual and transactional relationship between the original action and the

subsequent action,” as causes of action are the same if they arise from the same

transaction. Id. (quotations omitted). Weight must be given to considerations such

as “whether the facts are related in time, space, origin, or motivation, whether they

form a convenient trial unit, and whether their treatment as a unit conforms to the

parties’ expectations or business understanding or usage.” Id. (quotation omitted).

      In this case, the parties disagree as to when any bad faith claim Plaintiff had

against Allstate arose. However, the legal theories advanced in the State Court

Action are based upon the same underlying facts and circumstances as those in the

present case, and both causes of action stem from the same set of underlying facts




                                          11
and arise from the same transaction. The requirement that the cause of action

must be the same is therefore satisfied.

3.    Identity of the parties to the cause of action

      To satisfy the third identity, the parties must be in privity with one another,

and they had to be adverse to each other in the original action. Clark, 262 So. 3d at

1124. In this case, this identity is clearly present, as the parties are identical in

both actions and they were adverse to one another in the State Court Action.

4.    Identity of the quality or character of a person against whom the claim is
      made

      While the Mississippi Supreme Court has not explicitly defined this identity,

it has noted that “[e]xamples of this identity and its application exist, particularly

where the parties are the same in the relevant actions and are acting in the same

interests or capacity.” Clark, 262 So. 3d at 1124. Where a party is sued in a limited

or representative capacity in one case and then sued personally in another, the

party’s quality or character is not the same in both actions. See id. (quotation

omitted).

      In this case, the parties in the two actions are identical, and Plaintiff sued

Allstate in both cases in the same capacity, as her underinsured motorist carrier.

This identity is also met.

5.    Prior judgment

      In order to have preclusive effect under the defense of res judicata, the prior

judgment must also have been a final judgment on the merits. Gibson, 186 So. 3d

at 844. “A final judgment on the merits is a judgment based on the evidence rather

                                           12
than on the technical or procedural grounds.” Strickland v. Estate of Broome, 179

So. 3d 1088, 1094 (Miss. 2015) (quotation omitted). In this case, there is no dispute

that there was a final judgment on the merits in the State Court Action. The state

court jury rendered a verdict, and the state court entered a final judgment pursuant

to that verdict based upon the policy limits of Allstate’s uninsured motorist

coverage.

6.     Application of res judicata

       In sum, each of the required elements of a res judicata defense are present.

Indeed, Plaintiff does not actually dispute the presence of all of the identities. See

Pl.’s Mem. [16] at 4. Instead, Plaintiff takes the position that Allstate has

“skip[ped] over an essential prerequisite for the application of res judicata,” that

“the claim at issue must have been available to the plaintiff in the prior action.”

Id. (emphasis in the original). According to Plaintiff, “the elements of the bad-faith

claim did not coalesce until six days before the trial of the UIM-benefits claim, when

no judge would have permitted an amended complaint alleging a wholly new claim.”

Id. at 2; see also id. at 4 (“Allstate’s bad faith was first suggested by Plaintiff’s

counsel on April 24, 2018, six days before the trial commenced in the underlying

action.”). The Court is not persuaded by this argument, and Plaintiff’s assertion

that she could not have raised a bad faith claim in the State Court Action is belied

by the record.

       According to the Complaint in this case, Plaintiff requested that Allstate

settle the claim on July 14, 2016, and she first demanded policy limits from Allstate


                                            13
on July 26, 2016, over five months before she filed the complaint in the State Court

Action on January 17, 2017. Compl. [1-2] at ¶¶ 9, 14, 22. The Complaint details

the requests that Plaintiff’s counsel sent Allstate prior to her filing the state court

complaint. Finally, Plaintiff’s counsel wrote Allstate’s counsel a letter six days prior

to trial in the State Court Action averring that the $50,000.00 in coverage “should

have been paid out immediately,” and advised that counsel believed Allstate was

acting in bad faith. Id. at ¶ 26 (emphasis added).

      Simple use of the phrase “bad faith” in a letter from Plaintiff’s counsel does

not by itself determine when her bad faith claim arose under Mississippi law. Most

of Plaintiff’s current Complaint is devoted to Allstate’s actions that occurred prior to

the conclusion of the State Court Action, and many of those occurred before Plaintiff

had even filed the earlier State Court Action. See, e.g., id. at ¶¶ 9-14, 22-24.

Plaintiff’s assertion that she could not have advanced a bad faith claim in the State

Court Action is unpersuasive.

      After careful consideration of the Complaint, the Court cannot seriously

question that Plaintiff could have raised the issue of Allstate’s bad faith in the State

Court Action. What Plaintiff has essentially done constitutes claim-splitting, which

is what res judicata aims to prevent. See Ward Gulfport Properties, L.P., 176 So. 3d

at 794. Plaintiff’s claims are barred by the doctrine of res judicata, and Allstate’s

Motion should be granted.




                                           14
                               III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Allstate Insurance Company’s Motion [9] for Judgment on the Pleadings, or in the

Alternative, for Partial Summary Judgment, is GRANTED, and Plaintiff’s claims

against Allstate Insurance Company are DISMISSED WITH PREJUDICE.

      SO ORDERED this the 27th day of September, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                        15
